Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art, (U.S. Patent No. 7,262,556), teaches a display device comprising a pixel, the pixel comprising: a first transistor comprising a semiconductor layer; and a pixel electrode, wherein one of the source and the drain of the first transistor is electrically connected to a first wiring, wherein the other of the source and the drain of the first transistor is electrically connected to the pixel electrode, wherein the semiconductor layer has a bent shape in a plane view, wherein the first wiring comprises a region overlapping with the semiconductor layer, but is silent with respect to the above teachings in combination with a first transistor comprising a semiconductor layer; a second transistor; a capacitor; and a pixel electrode, wherein one of the source and the drain of the first transistor is electrically connected to a first wiring, wherein the other of the source and the drain of the first transistor is electrically connected to the pixel electrode, wherein one of a source and a drain of the second transistor is electrically connected to a second wiring, wherein the other of the source and the drain of the second transistor is electrically connected to a gate of the second transistor, wherein the semiconductor layer has a bent shape in a plane view, wherein the first wiring comprises a region overlapping with the semiconductor layer with a conductive layer therebetween, wherein the second wiring comprises a region overlapping with the semiconductor layer, and wherein the conductive layer serves as a gate electrode of the first transistor and one electrode of the capacitor.
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 2 and 3 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/24/2022